Citation Nr: 0117580	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-44 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the left 
foot, left heel, and left ankle, claimed as secondary to 
service-connected residuals of a left knee injury with calf 
atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 RO rating decision which denied 
service connection for left foot, left heel, and left ankle 
disabilities, claimed as secondary to a service-connected 
residuals of a left knee injury with calf atrophy.


FINDING OF FACT

The veteran's service-connected residuals of a left knee 
injury with calf atrophy caused him to develop chronic left 
foot, left heel, and left ankle disabilities.


CONCLUSION OF LAW

Disabilities of the veteran's left foot, left heel, and left 
ankle are proximately due to or the result of service-
connected residuals of a left knee injury with calf atrophy.  
38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is seeking service connection for disabilities of 
the left foot, left heel, and left ankle.  He contends that 
these disabilities are secondary to his service-connected 
residuals of a left knee injury with calf atrophy.

The VA has established service connection for residuals of an 
injury of the veteran's left knee with calf atrophy.  His 
service medical records indicate that he sustained a 
dislocation of the internal articular cartilage of the knee 
in June 1943.  He was hospitalized for about a week, and his 
left leg was put in a posterior plaster cast splint.  The 
service medical records do not note any complaint or problem 
involving the left foot, heel, or ankle.

After service, the veteran reported ongoing pain in his left 
knee.  In January 1953, he requested service connection for a 
left foot condition, which he asserted had been caused by his 
left knee condition.  On VA examination in January 1953, the 
examiner noted small calluses on the metatarsal plantar 
surfaces of both of the veteran's feet.  In September 1960, a 
private physician wrote that the veteran had ongoing 
arthritis of the left knee.  In an October 1960 rating 
decision, the RO denied service connection for bilateral 
plantar callosities.

On VA medical examination in August 1979, the veteran 
reported locking, instability, and giving way of his left 
knee.  VA outpatient treatment notes reflect the veteran 
reported in April 1980 that his left knee locked, and he fell 
onto both knees.  In May 1980, the treating physician noted 
that the veteran's left knee was minimally swollen, and that 
his left ankle was swollen.  X-rays taken in May 1980 
revealed some demineralization about both knees and both 
ankles.  X-rays of the left ankle taken in June 1980 and July 
1980 showed severe bimalleolus soft tissue swelling and 
severe generalized osteopenia, without definite evidence of 
fracture.  On VA examination in July 1980, the veteran 
reported severe swelling of his left foot and ankle.  He 
reported that he was severely impaired in moving his toes and 
in bending his left knee, and that he was not able to bear 
weight on his left leg.  The examiner's diagnosis was recent 
sprain or fracture of the left ankle.  In August 1980, X-ray 
of the left ankle and foot showed spur formation on the 
plantar surface of the os calcis.

VA medical records indicate that the veteran underwent 
arthroscopy on his left knee in March 1981 and in November 
1982.  On VA medical examination in June 1983, the veteran 
reported episodic locking of his left knee.  The examiner 
noted that the veteran could walk on his heels and toes, but 
that he guarded his left knee region.  In July 1984, the 
veteran requested service connection for arthritis of the 
left ankle and for low back problems.  He asserted that his 
left ankle and low back problems were secondary to his left 
knee disability.  VA outpatient treatment notes from January 
1986 indicate that the veteran had pain in his left foot, at 
the third and fourth metatarsal heads.

VA outpatient treatment notes from 1988 through 1993 show 
treatment for claudication of the lower extremities.  Notes 
from April through November 1989 reflect that the veteran 
reported pain in his left knee, low back, left foot and toes, 
right buttock, and right thigh, leg, foot, and toes.  A 
lumbar spine CT taken in April 1989 revealed a small disc 
herniation at L4-L5.  Records of private medical treatment 
and testing in 1990 include nerve conduction study evidence 
of multi-level lumbosacral radiculopathy, and arterial study 
evidence of vascular occlusive disease of the lower 
extremities.  On VA examination in September 1992 and October 
1992, the veteran reported pain and swelling in his left 
knee, and pain in his low back, with radiation of pain into 
both lower extremities.  The examiner noted that the veteran 
had tenderness in the left knee, and that he walked with a 
limp.  The examiner noted that the veteran had a history of 
vascular disease that affected his lower extremities.

In a January 1993 rating decision, the RO granted a reopened 
claim for service connection for the veteran's low back 
disability, as secondary to his left knee disability.  

VA outpatient treatment records from 1995 show ongoing 
treatment for orthopedic and vascular conditions, including 
pain in the left ankle and heel.  Examiners noted tenderness 
in his left ankle and heel.  June 1995 x-rays showed spurs on 
the left calcaneus.  

In November 1995, the veteran requested service connection 
for disability of the left foot, heel, and ankle, claimed as 
secondary to his left knee disability.

Records of treatment of the veteran, from 1993 through 1998, 
by private podiatrist Jeffrey Calaluca, D.P.M., indicate that 
the veteran had chronic plantar fasciitis, infra-calcaneal 
bursitis in the left foot, and arthritis in the left ankle.  
In notes dated in 1996, Dr. Calaluca indicated that plantar 
fasciitis and the lack of shock absorption for the left ankle 
and subtalar joint probably resulted from arthritis in the 
left knee and hip and in the spine.  In August 1997, 
Dr. Calaluca wrote that he had been treating the veteran for 
chronic plantar fasciitis and osteoarthritis of the left 
ankle.  Dr. Calaluca indicated that the veteran had an 
abnormal gait, which had worsened over the last two years.  
Dr. Calaluca expressed the "guarded opinion" that the 
veteran's plantar fasciitis of the left foot and left ankle 
arthritis were sequelae of his service-connected left knee 
injury, stating that this was the "most plausible 
etiology."  Dr. Calaluca noted that the veteran has plantar 
fasciitis in both feet.  Dr. Calaluca indicated that the 
presence of much more severe symptoms in the left foot than 
in the right supported a conclusion that the veteran's left 
knee disability had "facilitated progression" of the 
plantar fasciitis.

Left foot X-rays taken at a VA facility in September 1998 
revealed mild pes planus, and degenerative changes in the 
joints of the second, third, and fourth toes, without 
evidence of fracture of the ankle.  On VA examination in 
October 1998, the examiner noted limitation of motion of the 
left ankle, and tenderness in the arch of the plantar fascia 
of the left foot.  The examiner wrote:

I am not sure what his original course 
for his ankle and foot pain is.  However, 
I feel he has developed a plantar 
fasciitis.  I do not feel that this is 
related to his left knee injury.

X-rays of the veteran's feet taken at a private facility in 
February 1999 revealed small calcaneal spurs on both heels.  
On VA examination in October 1999, the same physician who 
examined the veteran in October 1998 found that the veteran 
had plantar fasciitis bilaterally.  The examiner indicated 
that he did not feel that the veteran's left foot problem was 
related to his left knee injury.  The examiner commented that 
the veteran had not had problems with his left foot for 
approximately fifty years after the knee injury in service.

In March 2000, Bert J. Henkel, D.P.M., wrote that he had been 
treating the veteran since March 1999 for foot problems.  Dr. 
Henkel wrote:

Foot deformities can appear due to 
misalignment of the leg above and can 
take many years to manifest themselves.  
Therefore, it is my strong belie[f] that 
the painful deformity and associated soft 
tissue symptoms [the veteran] is 
suffering from can possibly stem from the 
old injury to his left knee and the 
associated procedures he had performed on 
it.

Dr. Henkel noted that the gap in time between the injury in 
service and the veteran's complaints of left foot pain was 
understandable because foot deformities take many years to 
develop.

Analysis

The veteran claims secondary service connection for left 
foot, left heel (which is actually part of the foot), and 
left ankle disabilities which he asserts are the result of 
his service-connected residuals of a left knee injury with 
calf atrophy.  The file shows the evidence has been 
adequately developed, and there is no further VA duty to 
assist the veteran with his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes instances in which an established 
service-connected condition aggravates (results in an 
additional increment of disability) another disorder.  Allen 
v. Brown, 7 Vet.App. 439 (1995).

Medical records indicate that the veteran currently has 
plantar fasciitis affecting his left foot, left heel spurs, 
and arthritis of the left ankle.  Medical records also show 
that the veteran's service-connected residuals of a left knee 
injury with calf atrophy have remained symptomatic over the 
years, with pain that caused him to limp.  Doctors have 
expressed conflicting opinions as to whether the left knee 
disability has led to the left foot, heel, and ankle 
disabilities.  Each of the doctors who has expressed an 
opinion has suggested that it is difficult to say with great 
certainty whether there is a causal relationship.  
Drs. Calaluca and Henkel each concluded that the left 
foot/heel and ankle disabilities did develop as a result of 
the left knee disability.  Drs. Calaluca and Henkel both 
treated the veteran, and their familiarity with his case adds 
to the probative weight of their opinions.  While the VA 
physician emphasized that the veteran's left foot symptoms 
developed long after his left knee injury, Dr. Henkel noted 
that foot disorders often develop over a long period of time.

Overall, the probative weight of the opinions and other 
evidence in favor of the veteran's claim is at least equal to 
the weight of the opinions and other evidence against the 
claim.  In such a situation, he is to be given the benefit of 
the doubt.  38 U.S.C.A. § 5107(b).  Giving the benefit of the 
doubt to the veteran, the Board finds that his service-
connected residuals of a left knee injury with calf atrophy 
caused him to develop chronic left foot, left heel, and left 
ankle disabilities.  The left foot, left heel, and left ankle 
disabilities are proximately due to or the result of the 
established service-connected residuals of a left knee injury 
with calf atrophy.  Thus secondary service connection is 
warranted for left foot, left heel, and left ankle 
disabilities.








ORDER

Secondary service connection for left foot, left heel, and 
left ankle disabilities is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

